*49MEMORANDUM **
This is a petition for review from an order by the Board of Immigration Appeals (“BIA”) denying petitioners’ motion to reopen the decision finding them ineligible for cancellation of removal. We have reviewed the record and petitioners’ filings in this court.
This petition for review is appropriate for summary disposition under Ninth Circuit Rule 3-6(b) because petitioners failed to show that the BIA abused its discretion by denying the motion to reopen for lack of the required ten years’ continuous physical presence. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (the court reviews the BIA’s denial of a motion to reopen for an abuse of discretion). Accordingly, this petition for review is denied.
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.